Citation Nr: 9921449	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  95-25 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include chloracne and porphyria cutanea tarda, claimed as 
secondary to Agent Orange exposure in service.

2.  Entitlement to service connection for a nervous condition 
with depression, anxiety and sick stomach, claimed as secondary 
to Agent Orange exposure in service. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from January 1965 
to November 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1994 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The case was previously before the Board in November 1997, when 
it was remanded for additional development.  The requested 
development has been completed.  The Board now proceeds with its 
review of the appeal.  

In a June 1999 Written Brief Presentation the veteran's 
representative has raised the issue of entitlement to service 
connection for a stomach disorder, secondary to the veteran's 
service connected post traumatic stress disorder (PTSD).  This 
issue has not been adjudicated by the RO or developed for 
appellate consideration.  It is not properly before the Board at 
this time, and it is referred to the RO for action deemed 
appropriate.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The veteran had active military service in the Republic of 
Vietnam during the Vietnam era.

3.  The service medical records do not show any diagnosis of 
chloracne or any other acneform disease during service or within 
the first year after the veteran left the Republic of Vietnam.  

4.  There is no competent medical evidence of showing current 
chloracne or porphyria cutanea tarda disorder.

5.  Anxiety, depression, and stomach disorders are not disorders 
specified in 38 C.F.R. § 3.309(e) (1998).  

6.  There is no medical opinion, or other competent evidence 
linking anxiety, depression, and/or stomach disorders to the 
veteran's active military service or to Agent Orange exposure 
during service.  


CONCLUSIONS OF LAW

1.  The veteran has not presented a well grounded claim for 
service connection for a skin disorder claimed as chloracne and 
porphyria cutanea tarda, secondary to Agent Orange exposure in 
service, and therefore there is no statutory duty to assist him 
in developing facts pertinent to this claim.  38 U.S.C.A. 
§§ 101(16), 1110, 1116, 5107(a) (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) (1998). 

2.  The veteran has not presented a well grounded claim for 
service connection for anxiety, depression and/or a stomach 
disorder, secondary to Agent Orange exposure in service, and 
therefore there is no statutory duty to assist him in developing 
facts pertinent to this claim.  38 U.S.C.A. §§ 101(16), 1110, 
1116, 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.307(a)(6), 3.309(e) (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that "a person who submits a claim for benefits 
under a law administered by the Secretary shall have the burden 
of submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  38 
U.S.C.A. § 5107(a) (West 1991).  Establishing a well grounded 
claim for service connection for a particular disability requires 
more than an allegation that the disability had its onset in 
service or is service-connected; it requires evidence relevant to 
the requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  See 
Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) evidence 
of a current disability as provided by a medical diagnosis; (2) 
evidence of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996);  see also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

In the case of an Agent Orange related claim, when a veteran 
served in the Republic of Vietnam during the Vietnam era, 
competent medical evidence of the existence of a current 
presumptive disease with an open-ended presumptive period of time 
for service connection is sufficient to render the claim for 
service connection for the presumptive disease well-grounded.  
Brock v. Brown, 10 Vet. App. 155, 162 (1997).   Put another way, 
"where 38 U.S.C. § 1116 and 38 C.F.R. §§ 3.307(d) and 3.309(e) 
are satisfied, the requirements for evidence of both service 
incurrence and causal nexus are satisfied."  Darby v. Brown, 10 
Vet. App. 243, 246 (1997); Brock v. Brown, 10 Vet. App. 155, 162 
(1997). 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991).  In addition, 
service connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998). 

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: chloracne or 
other acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
Presumptive service connection for these disorders as a result of 
Agent Orange exposure is warranted if the requirements of Sec. 
3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (1998).

The governing regulations also provide that a "veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 and has a disease listed at Sec. 
3.309(e) shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service."  38 C.F.R. § 3.307(a)(6)(iii) 
(1998) (emphasis added).

Chloracne, or other acneform disease, and porphyria cutanea tarda 
may be presumed to have been incurred during active military 
service as a result of exposure to Agent Orange if it is manifest 
to a degree of 10 percent within the first year after the last 
date on which the veteran was exposed to Agent Orange during 
active service.  38 C.F.R. § 3.307(a)(6)(ii) (1998).  

If the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(1998) are also not satisfied, then the veteran's claim shall 
fail.  338 U.S.C.A. § 1113 (West 1991 & Supp. 1997); 38 C.F.R. 
§ 3.307(d), (1998). 

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during the 
Vietnam era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 61 Fed. Reg. 414421 
(1996).

In this case the veteran avers that he developed several 
disabilities as a result of exposure to Agent Orange in service.  
The veteran asserts that he has skin disorders, chloracne and/or 
porphyria cutanea tarda, as a result of Agent Orange exposure.  
He also avers that he has a nervous condition with depression, 
anxiety and sick stomach as a result of this alleged exposure.  

The veteran's service medical records appear to be complete.  
They contain entrance and separation examination reports along 
with medical treatment records.  There is no indication in any of 
the service medical records of any skin disorders during service.  
In November 1969 separation examination of the veteran was 
conducted and revealed that his skin was normal with  no 
abnormalities noted by the examining physician.  On the 
accompanying report of medical history the veteran did not 
indicate a history of any skin disorders during service.  

The veteran asserts that he was treated for a skin disorder at a 
VA medical center (VAMC) shortly after service in approximately 
1969, 1970, or 1971.  He asserts that he was diagnosed with 
chloracne at this time.  The RO has requested medical records for 
this period of time from the VAMC and none have been found.  The 
earliest VA medical records obtained date from 1979.  

A July 1991 VA treatment record reveals that the veteran had 
"scattered papular lesions back, chest, face."  In August 1991 
a VA examination of the veteran was conducted.  Examination of 
the skin revealed that "on the upper back, there are multiple 
small scars, and these extend up the neck.  Scattered in this 
area are blotchy red patches, and in these, and occasional tiny 
vesicular lesion.  At the base of his spine there is a brown 
lesion several millimeters across, with an excoriated and even 
possibly necrotic center."  Based on these findings the veteran 
was referred for a dermatology consultation.  

In October 1991 the dermatology consultation was conducted.  The 
consulting dermatologist noted the small scars on the veteran's 
back and neck along with some papules.  The absence of comedones 
was noted.  The diagnosis was mild folliculitis and seborrheic 
keratitis.  

In January 1998 another VA skin examination of the veteran was 
conducted.  The examining dermatologist noted the medical history 
provided by the veteran.  Specifically the veteran indicated that 
he was exposed to Agent Orange during service and that he had 
suffered from pustules and sores ever since.  Physical 
examination revealed that the veteran had a "few scattered 
pustules over the back.  The lesions totaled less than 5 in 
number.  He also has multiple very superficial mild scarring on 
the upper back.  His face exhibits absolutely no scars."  The 
diagnosis was folliculitis and acne vulgaris by history.  The 
physician stated that the veteran had no comedones and that there 
was no evidence of chloracne on examination.  The examiner also 
noted a minor vesicular eruption of unknown etiology but 
commented that this eruption was not consistent with porphyria 
cutanea tarda.  The examining dermatologist's opinion was that 
the veteran did not exhibit any Agent Orange related skin 
disorder.  

With respect to the veteran's claim for nervous condition with 
depression, anxiety and sick stomach, the Board finds this claim 
is not well grounded.  The Board notes that the veteran is 
already service connected for post traumatic stress disorder 
(PTSD), a psychiatric disorder.  Service connection for anxiety, 
depression, and a stomach disorder on a direct basis have 
previously been denied.  The veteran would have to present new 
and material evidence to warrant reopening of these claims on a 
direct basis and it does not appear that he is attempting to do 
this.  Therefore, in the instant case, the Board concludes that 
the veteran is pursuing his claim for these disorders on the 
basis of Agent Orange exposure.  

Anxiety, depression, and stomach disorders are not diseases 
specified in 38 C.F.R. § 3.309(e) (1998).  Therefore the claim 
for service connection for these disorders on the presumptive 
basis on exposure to Agent Orange during service cannot be well 
grounded.  Darby v. Brown, 10 Vet. App. 243, 246 (1997); Brock v. 
Brown, 10 Vet. App. 155, 162 (1997).  Moreover, the veteran has 
not presented any competent medical evidence that these 
disabilities are related to Agent Orange exposure.  As such, the 
veteran does not meet the elements required for these claims to 
be well grounded.  See Caluza, 7 Vet. App. at 506; Dean v. Brown, 
8 Vet. App. 449, 455 (1995); Slater v. Brown, 9 Vet. App. 240 
(1996).  

With respect to the veteran's claim for service connection for a 
skin disorder, the competent medical evidence of record reveals 
that the veteran does not have chloracne or porphyria cutanea 
tarda.  Without competent medical evidence of the existence of a 
current presumptive disease the veteran's claim cannot be well 
grounded.  Darby v. Brown, 10 Vet. App. 243, 246 (1997); Brock v. 
Brown, 10 Vet. App. 155, 162 (1997). 

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 1131 
(West 1991); see Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that Secretary's and Court's interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed).

Notwithstanding the foregoing, the United States Court of Appeals 
for the Federal Circuit has determined that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 
29 (1984), does not preclude a veteran from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, the United States 
Court of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) has held that 
where the issue involves medical causation, competent medical 
evidence that shows that the claim is plausible or possible is 
required to set forth a well-grounded claim.  Caluza v. Brown, 7 
Vet. App. 498 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The court has specifically held that the provisions of 
Combee are applicable in cases involving Agent Orange exposure.  
McCartt v. West, 12 Vet. App. 164, 167 (1999).

In the present case the veteran has not submitted any competent 
medical evidence that relates his current skin disabilities to 
military service or to Agent Orange exposure during service.  In 
fact, the opinion of the examining physician on the January 1998 
VA examination was that the veteran's current skin disorders were 
unrelated to Agent Orange exposure.  With no competent medical 
evidence of a link the veteran does not meet the third element 
required for the claim to be well grounded.  See Caluza, 7 Vet. 
App. at 506; Dean v. Brown, 8 Vet. App. 449, 455 (1995); Slater 
v. Brown, 9 Vet. App. 240 (1996). 

"A claim for a disability cannot be well grounded unless there 
is a medical opinion that links the current disability to the 
appellant's term of service.  In the usual case this nexus would 
consist of a medical diagnosis of a current disability that 
'looks backward' to an in-service disease or injury and links the 
two."  Martin v. Gober, 10 Vet. App. 394 (1997); Caluza, 7 Vet. 
App. at 506; Dean v. Brown, 8 Vet. App. 449, 455 (1995); Slater 
v. Brown, 9 Vet. App. 240 (1996).

Where a claim is not well grounded, VA does not have a statutory 
duty to assist a claimant in developing facts pertinent to the 
claim, but VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of evidence needed to complete his application.  
This obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the 
situation in Robinette, the veteran has not put the VA on notice 
of the existence of any specific, particular piece of evidence 
that, if submitted, could make his claims well grounded.  See 
also Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).




	(CONTINUED ON NEXT PAGE)


ORDER

Because it is not well-grounded, the veteran's claim for service 
connection for a skin disorder, to include chloracne and 
porphyria cutanea tarda, claimed as secondary to Agent Orange 
exposure in service is denied. 

Because it is not well-grounded, the veteran's claim for service 
connection for a nervous condition with depression, anxiety and 
sick stomach, claimed as secondary to Agent Orange exposure in 
service is denied. 



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

